Citation Nr: 1730397	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-48 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 Decision Review Officer decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for sciatica of the bilateral lower extremities and assigned initial 10 percent ratings, effective September 30, 2008.  The Veteran appealed with respect to the propriety of the initially assigned ratings.  

In August 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the record.  

In May 2015, the Board denied entitlement to initial ratings in excess of 10 percent for the Veteran's sciatica of the bilateral lower extremities.  At such time, the Board also assumed jurisdiction over the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the matter for development and adjudication by the Agency of Original Jurisdiction (AOJ).  Such issue now returns for further appellate review.

The Veteran subsequently appealed the issue of entitlement to initial ratings in excess of 10 percent for right and left lower extremity sciatica on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 to the United States Court of Appeals for Veterans Claims (Court) and, following a March 2016 Joint Motion for Remand (JMR), such decision was vacated and remanded.  Thereafter, the Board again denied such claim in a November 2016 decision. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, in May 2015, the Board remanded the Veteran's claim for entitlement to a TDIU for additional development.  In this regard, the Board directed the AOJ to send the Veteran notice regarding the evidence and information necessary to substantiate his TDIU claim, request that he complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and provide him a Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  Thereafter, the AOJ was to adjudicate the case based on the entirety of the evidence and issue a supplemental statement of the case if the Veteran's claim remained denied.  

Regrettably, the Board finds that the AOJ failed to fully comply with the May 2015 remand directives.  While the record shows that the AOJ undertook appropriate development efforts to obtain the VA Form 21-8940 and Social and Industrial Survey, the AOJ failed to adjudicate the issue of entitlement to a TDIU and issue a supplemental statement of the case.  Additionally, the AOJ failed to request employment information from the Veteran's previous employers following the receipt of the Veteran's VA Form 21-8940.  As such, the Board must remand this case again to ensure full compliance with the May 2015 remand directives and appropriate development of the issue on appeal.  See Stegall, supra.  Further, in the readjudication of the case, the AOJ should specifically consider whether referral to the Director, Compensation Service, for extra-schedular consideration of a TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted in light of the findings noted in the October 2015 Social and Industrial Survey and the fact that the Veteran does not meet the schedular requirements for a TDIU award.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's completed VA Form 21-8940 and complete any additional development related thereto, to include contacting his previous employers and requesting that they complete VA Forms 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  In doing so, the AOJ should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b) is indicated in light of the findings in the October 2015 Social and Industrial Survey.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



